internal_revenue_service department of the treasury index no washington dc contact person telephone number in reference to cc dom p si - plr-114625-98 date oct i998 legend o l date date this responds to a letter dated date together with subsequent correspondence submitted on behalf of x request ing relief under -1362 b of the internal_revenue_code x was incorporated on date and started operating a facts business on date treatment for x effective on date treated as an s_corporation was not timely filed requests a ruling that it will be treated as an s_corporation effective date the sole shareholder desired s_corporation but the election to be accordingly x sec_1362 provides that a small_business_corporation may elect to be an s_corporation law and analysis sec_1362 provides the rule on when an s election will sec_1362 provides in relevant part that be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the sdollar_figure election is filed under sec_1362 however 1f an s election is made sec_1362 provides that if election is made for any taxable_year and determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 b shall not apply no sec_1362 the secretary x did not file an election to be treated as an s_corporation under sec_1362 for not making a timely s election and is entitled to relief under sec_1362 x has however established reasonable_cause conclusion based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an dollar_figure corporation effective date letter please submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center within days of receipt of this temporary or final regulations pertaining to the issue have not yet been adopted addressed in this ruling this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of rev_proc are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances 1998_1_irb_7 see section dollar_figure of rev_proc therefore except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code is specifically no opinion is expressed concerning whether x in fact an s_corporation for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely yours q j daniel j assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
